t c memo united_states tax_court larry j austin petitioner v commissioner of internal revenue respondent docket no filed date john edward williams for petitioner joy e gerdy zogby paul t butler and nancy s vozar knapp for respondent memorandum opinion nega judge this case is before the court on petitioner’s motion for an award of litigation and administrative costs petitioner seeks attorney’s fees accounting fees and other professional fees under sec_7430 and rule we hold that he is not entitled to such an award background we briefly summarize the facts of this case to rule on the instant motion our findings_of_fact are based on the pleadings petitioner’s motion for an award of litigation and administrative costs and respondent’s response thereto and petitioner’s reply to respondent’s response to petitioner’s motion neither party requested an evidentiary hearing and we see nothing in petitioner’s motion respondent’s response or petitioner’s reply that necessitates a hearing see rule a petitioner resided in virginia at the time he filed his petition petitioner received his law degree from harvard law school in from the late 1990s through mid-2005 petitioner participated in and or facilitated various listed transactions subject_to disclosure under sec_1_6011-4 income_tax regs including intermediary transaction tax_shelters tax_avoidance using artificially high basis transactions partnership straddle tax_shelters and distressed asset debt transactions all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated from to petitioner was one of three managing directors of chenery associates inc chenery a corporation with its main office in san francisco california as stated by petitioner in his petition chenery coordinated the purchase of distressed assets in south korea by u s residents in or around petitioner established an account korean bank account with the seoul branch of citibank korea inc titled solely in his own name and over which he held signatory authority in there were total deposits of dollar_figure into the korean bank account in dollar_figure was deposited into the korean bank account and dollar_figure was withdrawn in dollar_figure was deposited into the korean bank account and dollar_figure was withdrawn petitioner admits that the and transactions resulted in about dollar_figure 8m of potential taxable_income to p etitioner with respect to his connection to the korean bank account separate and apart from the korean bank account at citibank korea petitioner established a bank account in his name at korea development bank kdb account as early as date in date petitioner transferred dollar_figure million from the korean bank account to the kdb account in date petitioner transferred dollar_figure from the korean bank account to the kdb account in date petitioner transferred dollar_figure from the korean bank account to his personal chase visa credit card account petitioner did not timely file individual income_tax returns for tax years in september and date petitioner filed late returns for tax years petitioner reported interest_income from the korean bank account on his delinquent returns for and respondent issued a notice_of_deficiency to petitioner on date for tax years determining deficiencies in petitioner’s income_tax of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent determined sec_6662 penalties of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively respondent also determined sec_6651 additions to tax for fraudulent_failure_to_file of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for tax years and respectively or in the alternative that additions to tax under sec_6651 applied for those years respondent asserted that these deficiencies arose chiefly from the following petitioner’s failure to report on his tax_return a state_income_tax refund of dollar_figure for tax_year adjustment of petitioner’s distributive loss from platypus holdings inc from dollar_figure as reported on hi sec_2001 tax_return to dollar_figure and allocation of taxable_income to petitioner in the amounts of the gross_receipts deposited into the korean bank account during and respondent used the bank_deposits method in his determination that petitioner had taxable_income as a result of deposits into the korean bank account respondent also disallowed some of petitioner’s itemized_deductions attributable to medical_expenses petitioner filed the petition in this case on date petitioner’s petition claimed that as part of chenery’s purchase of distressed korean assets korea development bank kdb required chenery to establish an escrow account funded with dollar_figure million the korean bank account forms did not allow him to indicate on the name of the account that he was acting as an escrow agent which is why the account was titled solely in the name of larry j austin and no part of the funds that passed into or out of the korean bank account was his personal funds petitioner and respondent entered into a stipulation of settled issues on date the stipulation of settled issues recites deficiencies in petitioner’s federal_income_tax and additions to tax and penalties due under sec_6651 and sec_6662 for tax years and in reaching the stipulation of settled issues respondent conceded that several large transfers out of the korean bank account were not income and petitioner conceded over dollar_figure as income related to the korean bank account discussion under sec_7430 the prevailing_party in any administrative or court_proceeding brought against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty pursuant to the internal_revenue_code may be awarded reasonable administrative and litigation costs to receive an award of costs the taxpayer must be the prevailing_party have exhausted the available administrative remedies and not have unreasonably protracted the proceeding sec_7430 and b furthermore the amount of costs requested must be reasonable sec_7430 the requirements of sec_7430 are conjunctive and failure to satisfy one of the requirements will preclude recovery_of costs by the taxpayer see 88_tc_492 to be the prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the net_worth requirements of section d b sec_7430 and ii the taxpayer will nevertheless generally fail to qualify as the prevailing_party if the commissioner establishes that his position in the administrative and court proceedings was substantially justified sec_7430 although the taxpayer bears the burden of proving he substantially prevailed and meets the net_worth requirements the commissioner bears the burden of proving that the government’s position was substantially justified id 123_tc_202 respondent concedes that petitioner substantially prevailed with respect to the amount in controversy and meets the net_worth requirements of section d b but argues that petitioner should be denied an award of administrative and litigation costs and fees because respondent’s position in the proceedings was substantially justified the commissioner’s position is substantially justified if in view of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 89_tc_79 aff’d 861_f2d_131 5th cir a substantially justified position is one that has substantial evidence to support it and is justified to a degree that could satisfy a reasonable person underwood u s pincite substantial evidence does not require a large or considerable amount of evidence but rather ‘such relevant evidence as a reasonable mind might accept as adequate to support a conclusion ’ id pincite- quoting 305_us_197 the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct’ 108_tc_430 quoting underwood u s pincite n whether the commissioner acted reasonably turns upon those available facts which formed the basis for the position taken in the notice_of_deficiency and during the litigation as well as upon any legal precedents related to the case id citing 85_tc_927 see 55_f3d_189 5th cir aff’g tcmemo_1994_182 further the fact that the commissioner eventually loses or concedes an issue does not establish that his position was unreasonable 931_f2d_1044 5th cir 106_tc_76 92_tc_760 however it is a factor to be considered maggie mgmt co v commissioner t c pincite with respect to the recovery_of administrative costs the position_of_the_united_states that must be examined against the substantial justification standard is the position taken by the commissioner in the notice_of_deficiency sec_7430 polz v commissioner tcmemo_2011_117 tax ct memo lexi sec_114 at with respect to the recovery_of litigation costs the commissioner’s position that must be examined against the substantial justification standard is the position taken in the answer to the petition 930_f2d_759 9th cir sher v commissioner f 2d pincite see sec_7430 ordinarily we consider the reasonableness of each of these positions separately so as to allow the commissioner to change his position maggie mgmt co v commissioner t c pincite citing huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part t c memo respondent’s position was essentially the same in both the administrative and the judicial proceedings see id specifically respondent’s position with respect to several issues was petitioner failed to report a state_income_tax refund petitioner overstated his distributive_share of losses from platypus holdings inc petitioner had unreported income from the korean bank account petitioner was liable for the sec_6662 addition_to_tax and petitioner was liable for the sec_6651 addition_to_tax or in the alternative the sec_6651 addition_to_tax in petitioner’s reply to respondent’s response to petitioner’s motion for an award of administrative and litigation costs petitioner conceded that respondent was substantially justified in proposing the state tax and platypus issue and with respect to the accuracy related penalties and additions to tax accordingly the only issue we need analyze is whether respondent was substantially justified in his position that petitioner had unreported income from the korean bank account bank_deposits are prima facie evidence of income and the commissioner does not need to prove a likely source of such income 87_tc_74 64_tc_651 aff’d 566_f2d_2 6th cir the use of the bank_deposits method has long been sanctioned by the courts estate of mason v commissioner t c pincite the bank_deposits method assumes that all money deposited into a taxpayer’s account during a given period constitutes taxable_income 335_f2d_671 5th cir when the bank_deposits method is used the government must take into account any non-taxable source or deductible expense of which it has knowledge id the taxpayer bears the burden of proving that bank_deposits come from nontaxable sources 102_tc_632 there were large deposits into and withdrawals out of the korean bank account in and the account was titled solely in petitioner’s name and he held signatory authority it petitioner reported interest_income from the account on his personal income_tax returns for petitioner also transferred substantial amounts from the korean bank account to the kdb account and to his personal credit card account petitioner argues that his own sworn statements and an affidavit from his copromoter at chenery roy hahn should have been sufficient to establish that the deposits into the korean bank account did not constitute taxable_income however respondent requested third- party documentation to corroborate petitioner’s statements and petitioner did not provide any documentation it was reasonable for respondent to request corroboration from third parties to confirm petitioner’s and mr hahn’s statements regarding the korean bank account see simpson v commissioner tcmemo_1995_194 tax ct memo lexi sec_196 at cf eg devenney v commissioner t c pincite given the foregoing we find that respondent’s position with regard to petitioner’s having unreported income from the korean bank account was substantially justified therefore petitioner is not the prevailing_party with respect to this issue and may not recover any administrative or litigation costs see sec_7430 accordingly we need not analyze the other requirements of sec_7430 in reaching our holding we have considered all remaining arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing petitioner’s motion for an award of administrative and litigation costs will be denied an appropriate order and decision will be entered
